DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/24/2022 has been entered.

Status of Claims
Claim(s) 1, 6-10, 14-15 and 20-26 is/are currently amended. Claim(s) 2-4, 11-13 and 16-18 has/have been canceled. Claim(s) 1, 5-10, 14-15 and 19-26 is/are pending.

Objections/Rejections Withdrawn
Objections to the claims and rejections of under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph) not reproduced below has/have been withdrawn in view of the amendments to the claims. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 5-10, 14-15 and 19-26 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 10, claim 15 and claims dependent thereon, the limitation "trigger measurement of a time period using the S2 information and the pulse pressure information" of claim 1 and the comparable limitations of claims 10 and 15 are indefinite. Specifically, the scope of "triggering" a measurement is unclear, as there is no indication in the claim and/or application as filed as to what (values, conditions, etc.) may "trigger" such a measurement. The term does not appear in this context in the specification, and Applicant does not appear to disclose any basis for "triggering" (i.e., causing, activating, etc.) such a measurement. At best, the application discloses a time period between the S2 information and PPG information (e.g., disclosed T5) may be used for estimating blood pressure(s) (e.g., ¶¶ [0059]-[0062]). Additionally, it is unclear in what manner a time period between S2 information and "pulse pressure information" is and/or can be measured. Pulse pressure is the difference between a peak and a trough of the plethysmogram (e.g., Fig. 1), rather than a point in time. Therefore, it is unclear to what end point the claimed "time period" corresponds. As noted above, Applicant does disclose determining a time interval between the timing of the S2 heart sound and the timing of the plethysmogram peak (i.e., measuring a time period using the S2 information and the plethysmography information or a plethysmogram). Accordingly, for the purpose of this Office action, the above-noted limitation(s) will be discussed with the understanding the assessment circuit is configured to measure a time period using the S2 information and the plethysmography information consistent with Applicant's disclosure.
Regarding claim 6 and claims dependent thereon, the limitation "wherein the measured time period includes a rise time of the plethysmography signal of a cardiac cycle and a time between an S2 heart sound of the cardiac cycle and a peak time of the plethysmography signal of the cardiac cycle" is indefinite. It is unclear if the rise time and time between S2 and PPG peak are separate time periods, or a single time period somehow includes both the rise time and time between S2 and PPG peak. The examiner notes amendments comparable to the language of claims 14 and 20 would overcome this rejection by clarifying the two above-noted times are separate time periods. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 5-10, 14-15 and 19-26 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 10, claim 15 and claims dependent thereon, the limitation "trigger measurement of a time period using the S2 information and the pulse pressure information" of claim 1 and the comparable limitations of claims 10 and 15 lack support in the application as filed and are therefore directed to new matter. The only time period Applicant discloses measured based on both signals (heart sound and PPG) is the time period or difference between S2 information and a peak point on a plethysmogram (e.g., T5). Accordingly, while Applicant discloses measuring a time period using the S2 information and "the plethysmography information," Applicant does not disclose measurement of a time period using the S2 information and "pulse pressure information" as claimed. Additionally, as discussed above with respect to rejections under 35 U.S.C. 112(b), the application as filed does not disclose "triggering" (i.e., causing, activating, etc.) measurement of any time interval and/or Applicant does not disclose any basis for "triggering" the measurement of the above-noted time period. At best, the application discloses a time period between S2 information and a corresponding PPG peak may be measured and used for estimating blood pressure(s) (e.g., ¶¶ [0059]-[0062]). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 5-10, 14-15 and 19-26 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claim(s) 1, 5-10, 14-15 and 19-26 recite steps of measuring a time period using heart sound using heart sound (S2) information and the pulse pressure (PPG) information; determining systolic and diastolic blood pressure of the subject using the based on received information by determining indication of pulse pressure of the subject using received PPG information, determining an indication of mean blood pressure of the subject using the received S2 information, determining the systolic blood pressure of the subject and the diastolic blood pressure of the subject using the determined indication of pulse pressure of the subject, the determined indication of mean blood pressure of the subject and a measured time period, and determining functions/equations for determining the above-noted blood pressures, etc. based on mathematical functions/equations. 
As drafted, these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the steps are performed by circuitry, nothing in the claims preclude the steps from practically being performed in the mind. For example, but for the circuitry language, the recited measurement of time periods can be mentally or manually observed from an output of the received waveforms (e.g., Applicant's Figure 1; Lin, Fig. 2(b); etc.), and each of the recited "determinations" encompass a user mentally or manually determining the indications from a received or observable parameter value (e.g., S2 amplitude, change in PPG, etc.). For example, plugging received or observable values into linear equations or formulas. If the BRI of claim limitations covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the "mental processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Alternatively/Additionally, the determining steps could reasonably be characterized as mathematical formulas or calculations, as the disclosed determinations involve using received data as inputs to equations or formulas for calculating systolic and diastolic blood pressure. 
This judicial exception is not integrated into a practical application. The claims recite the additional elements of circuitry for performing the abstract idea (assessment circuit), and circuitry for gathering (e.g., sensing, receiving and, if not considered a mental processes as discussed above, measuring time intervals) the data necessary for performing the abstract idea (signal receiver circuity and sensor circuits). The assessment and receiving circuity are recited at a high-level of generality, i.e., as a generic circuit(s)/microprocessor performing the generic computer functions of receiving data and performing calculations. See MPEP 2106.05(d). Therefore, these limitations amount to no more than mere instructions to apply the exception using a generic computer component(s). The sensing circuit(s) is/are likewise recited at a high level of generality, and merely perform the insignificant pre-solution activities of data gathering (acquiring heart sound and/or pulse information, measuring time intervals) comparable to functions that have been identified by the courts as insignificant extra-solution activity and/or mere data gathering, such as determining a biomarker, performing a clinical test, etc. See MPEP 2106.05(g).
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a circuit or processor to receive data and perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The sensing circuits are generically recited and perform well-understood, routine and/or conventional data gathering in the life science arts. See MPEP 2106.05(d)(II). Additionally, Applicant expressly discloses the data used in the blood pressure estimation may be acquired by existing sensors (e.g., ¶ [0036]). Also, measuring of time intervals between a first proximal signal (e.g., proximate the heart, such as heart sounds) and a second distal signals (e.g., further from heart, such as peripheral PPG signals) is well-understood, routine and/or conventional in the art. Specifically, determining a time interval (pulse arrival time, pulse transit time, pulse propagation time, pulse wave velocity, vascular transit time, etc.) has been well-established for use in continuous, non-invasive blood pressure monitoring (see, e.g., references cited). In view of the above, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 9-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0000350 A1 (previously cited, Lin) in view of US 2004/0167417 A1 (previously cited, Schulhauser) and US 2017/0367659 A1 (previously cited, Lading); or alternatively, over Lin in view of US 20020147401 A1 (Oka), Schulhauser and Lading. 
Regarding claims 1 and 9, Lin teaches/suggests a system comprising:
a heart sound sensor configured to detect heart sound information from the subject and to determine second heart sound (S2) information using the detected heart sound information (heartbeat sensing module 10 including heart sound sensor 11; ¶ [0048]); 
a PPG sensor configured to detect PPG information from the subject (pulse wave sensor 21; ¶ [0030])
a signal receiver circuit configured to receive heart sound information of a subject and PPG information of the subject (Fig. 1, data collecting module 30); and 
an assessment circuit (Fig. 1, data collecting module 30) configured to trigger measurement of a time period using the received heart sound information and the received PPG information (¶ [0032] time difference between a heartbeat and a pulse; ¶ [0039] any corresponding point on the waves between the heartbeat and pulse signals may be used to obtain the PAT); and determine a systolic blood pressure of the subject as a first function of the measured time period and a diastolic blood pressure of the subject as a second function of the measured time period (¶ [0032] where MAP is derived from the time difference between a heartbeat and a pulse, and is used to calculate the systolic and diastolic blood pressures of a user).
Lin discloses the heart sound sensor is configured to determine second heart sound (S2) information using the detected heart sound information (e.g., ¶ [0048]) and further discloses any corresponding point on the waves between the heartbeat and pulse signals may be used to obtain the PAT (e.g., ¶ [0039]). Accordingly, Lin teaches/suggests at least one embodiment in which the time period measurement uses S2 information and a corresponding point on the PPG pulse signal. Alternatively/Additionally, Oka teaches/suggests a comparable system comprising a heart sound sensor configured to detect heart sound information from the subject and to determine second heart sound (S2) information using the detected heart sound information (Fig. 11; ¶ [0062] heart-sound extracting means 150 extracting a heart-sound component); a pulse wave sensor configured to detect pulse wave information from the subject (Fig. 11; ¶ [0063] noise removing means 152 extracting a brachial-artery pressure pulse wave BAP); and circuitry configured to trigger measurement of a time period using the S2 information and the pulse wave information (¶ [0065] DTST is determined as a time difference between the time of detection of the rising point of the second heart sound and the time of detection of the notch of the brachial-artery pressure pulse wave BAP), and determine systolic and diastolic blood pressures as a function of the time period (¶¶ [0069]-[0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lin with the signal receiver circuit receiving second heart sound (S2) information of the subject and the assessment circuit triggering measurement of a time period using the S2 information and the PPG information as taught/suggested by Oka as a simple substitution of set of corresponding points in the heart sound and PPG information by which a blood pressure value(s) may be estimated for another to yield no more than predictable results. See MPEP 2143(I)(B).
Lin/Lin as modified further teaches the assessment circuit is configured to determine an indication of mean blood pressure of the subject using received S2 information (e.g., ¶ [0032] where MAP is derived from the time difference between a heartbeat and a pulse, and is used to calculate the systolic and diastolic blood pressures of a user). However, Lin does not expressly teach an indication of mean blood pressure of the subject using only received S2 information; or the assessment circuit is configured to determine an indication of pulse pressure of the subject using the received PPG information, wherein the first and second (different) functions to determine systolic blood pressure and diastolic blood pressure of the subject, respectively, further includes the determined mean blood pressure of the subject and the determined indication of pulse pressure of the subject. 
Schulhauser teaches/suggests a system comprising a heart sound sensor configured to detect heart sound information from the subject and to determine second heart sound (S2) information using the detected heart sound information (¶ [0018] acoustical sensor for detecting first and second heart sounds), and signal receiver circuit configured to receive heart sound information of a subject (¶ [0024] processor of external device or microprocessor of implanted device for receiving an analyzing heart sound data); and an assessment circuit configured to determine an indication of mean blood pressure of the subject using only the received S2 information (¶ [0024] processor of external device or microprocessor of implanted device for estimating blood pressure; ¶ [0053] where mean pressure based may be estimated on the spectral analysis of second heart sounds). 
Additionally, Lading teaches/suggests a system comprising: a PPG sensor configured to detect PPG information from the subject (optical/PPG sensor 123); a signal receiver circuit configured to receive PPG information of the subject (processor 103 configured to receive data from optical/PPG sensor 123); and an assessment circuit configured to determine systolic and diastolic blood pressures of a subject using the received PPG information, wherein the assessment circuit is configured to: determine an indication of pulse pressure of the subject using the received PPG information (¶ [0092] determining PP based on distension; Fig. 3A; etc.); determine an indication of mean blood pressure of the subject (¶ [0091); determine a systolic blood pressure of the subject as a first function of the determined mean blood pressure of the subject and the determined indication of pulse pressure of the subject and determine a diastolic blood pressure of the subject as a second function of the determined mean blood pressure of the subject and the determined indication of pulse pressure of the subject, wherein the second function is different than the first function (¶ [0093] determining SBP and DBP using MAP and PP; ¶ [0064] where equations (9) and (10), when solved/rearranged to solve for SBP and DBP are different).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lin with the assessment circuit determining a mean blood pressure of the subject using the received S2 information and determining an indication of pulse pressure of the subject using the received PPG information, wherein the first function for determining systolic blood pressure of the subject further includes the determined mean blood pressure of the subject and the determined indication of pulse pressure of the subject and the second function for determining the diastolic blood pressure of the subject further includes the determined mean blood pressure of the subject and the determined indication of pulse pressure of the subject as taught/suggested by Schulhauser and Lading (i.e., the first and second functions comprise an average, or other combination, of i) systolic and diastolic blood pressures determined in the manner expressly disclosed by Lin based on the measured time period and ii) systolic and diastolic blood pressures determined in the manner suggested by Schulhauser and Lading using mean pressure derived from S2 data alone and pulse pressure derived from PPG information) in order to utilize a combination of an indications of systolic and diastolic blood pressures derived in a different manner to increase accuracy/reliability of the systolic and diastolic blood pressure determinations without requiring an additional sensor(s). 
Regarding claims 10 and 15, Lin teaches/suggests at least one non-transitory machine-readable medium comprising instructions that, when performed by a medical device, cause the medical device to perform operations or a method, the operations/method comprising:
receiving heart sound information of a subject and PPG information of the subject using a signal receiver circuit (Fig. 1, data collecting module 30); 
triggering measurement of a time period using the heart sound information and the PPG information (¶ [0032] time difference between a heartbeat and a pulse; ¶ [0039] any corresponding point on the waves between the heartbeat and pulse signals may be used to obtain the PAT);
determining, using an assessment circuit (Fig. 1, data collecting module 30), a systolic blood pressure of the subject as a first function of the measured time period and a diastolic blood pressure of the subject as a second function of the measured time period (¶ [0032] where MAP is derived from the time difference between a heartbeat and a pulse, and is used to calculate the systolic and diastolic blood pressures of a user). 
Lin discloses a heart sound sensor is configured to determine second heart sound (S2) information using the detected heart sound information (e.g., ¶ [0048]) and further discloses any corresponding point on the waves between the heartbeat and pulse signals may be used to obtain the PAT (e.g., ¶ [0039]). Accordingly, Lin teaches/suggests at least one embodiment in which the time period measurement uses S2 information and a corresponding point on the PPG pulse signal. Alternatively/Additionally, Oka teaches/suggests a comparable system comprising a heart sound sensor configured to detect heart sound information from the subject and to determine second heart sound (S2) information using the detected heart sound information (Fig. 11; ¶ [0062] heart-sound extracting means 150 extracting a heart-sound component); a pulse wave sensor configured to detect pulse wave information from the subject (Fig. 11; ¶ [0063] noise removing means 152 extracting a brachial-artery pressure pulse wave BAP); and circuitry configured to trigger measurement of a time period using the S2 information and the pulse wave information (¶ [0065] DTST is determined as a time difference between the time of detection of the rising point of the second heart sound and the time of detection of the notch of the brachial-artery pressure pulse wave BAP), and determine systolic and diastolic blood pressures as a function of the time period (¶¶ [0069]-[0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lin with receiving second heart sound (S2) information of the subject and triggering measurement of a time period using the S2 information and the PPG information as taught/suggested by Oka as a simple substitution of set of corresponding points in the heart sound and PPG information by which a blood pressure value(s) may be estimated for another to yield no more than predictable results. See MPEP 2143(I)(B).
Lin/Lin as modified further teaches the assessment circuit determines an indication of mean blood pressure of the subject using received S2 information (e.g., ¶ [0032] where MAP is derived from the time difference between a heartbeat and a pulse, and is used to calculate the systolic and diastolic blood pressures of a user). However, Lin does not expressly teach an indication of mean blood pressure of the subject using only received S2 information; or the assessment circuit determines an indication of pulse pressure of the subject using the received PPG information, wherein the first and second (different) functions to determine systolic blood pressure and diastolic blood pressure of the subject, respectively, further include the determined mean blood pressure of the subject and the determined indication of pulse pressure of the subject. 
Schulhauser teaches and/or suggests a system comprising a heart sound sensor configured to detect heart sound information from the subject and to determine second heart sound (S2) information using the detected heart sound information (¶ [0018] acoustical sensor for detecting first and second heart sounds), and signal receiver circuit configured to receive heart sound information of a subject (¶ [0024] processor of external device or microprocessor of implanted device for receiving an analyzing heart sound data); and an assessment circuit configured to determine an indication of mean blood pressure of the subject using only the received S2 information (¶ [0024] processor of external device or microprocessor of implanted device for estimating blood pressure; ¶ [0053] where mean pressure based may be estimated on the spectral analysis of second heart sounds). 
Additionally, Lading teaches/suggests a system comprising: a PPG sensor configured to detect PPG information from the subject (optical/PPG sensor 123); a signal receiver circuit configured to receive PPG information of the subject (processor 103 configured to receive data from optical/PPG sensor 123); and an assessment circuit configured to determine systolic and diastolic blood pressures of a subject using the received PPG information, wherein the assessment circuit is configured to: determine an indication of pulse pressure of the subject using the received PPG information (¶ [0092] determining PP based on distension; Fig. 3A; etc.); determine an indication of mean blood pressure of the subject (¶ [0091); determine a systolic blood pressure of the subject as a first function of the determined mean blood pressure of the subject and the determined indication of pulse pressure of the subject and determine a diastolic blood pressure of the subject as a second function of the determined mean blood pressure of the subject and the determined indication of pulse pressure of the subject, wherein the second function is different than the first function (¶ [0093] determining SBP and DBP using MAP and PP; ¶ [0064] where equations (9) and (10), when solved/rearranged to solve for SBP and DBP are different).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lin with the assessment circuit determining a mean blood pressure of the subject using the S2 information and determining an indication of pulse pressure of the subject using the PPG information, wherein the first function for determining systolic blood pressure of the subject further includes the determined mean blood pressure of the subject and the determined indication of pulse pressure of the subject and the second, different function for determining the diastolic blood pressure of the subject further includes the determined mean blood pressure of the subject and the determined indication of pulse pressure of the subject as taught/suggested by Schulhauser and Lading (i.e., the first and second functions comprise an average, or other combination, of i) systolic and diastolic blood pressures determined in the manner expressly disclosed by Lin based on the measured time period and ii) systolic and diastolic blood pressures determined in the manner suggested by Schulhauser and Lading using mean pressure derived from S2 data alone and pulse pressure derived from PPG information) in order to utilize a combination of an indications of systolic and diastolic blood pressures derived in a different manner to increase accuracy/reliability of the systolic and diastolic blood pressure determinations without requiring an additional sensor(s).

Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Schulhauser and Lading (or Lin in view of Oka, Schulhauser and Lading) as applied to claim(s) 1 and 17 above; or alternatively, over Lin in view of Schulhauser and Lading (or Lin in view of Oka, Schulhauser and Lading) as applied to claim(s) 1 and 17 above, and further in view of US 2018/0020991 A1 (previously cited, Aung).
Regarding claims 5 and 19, Lin as modified teaches/suggests the limitations of claims 1 and 17 above. Lin as modified further teaches and/or suggests the assessment circuit determines the systolic blood pressure as an increase to the mean blood pressure by a first ratio of the determined indication of pulse pressure of the subject, and determines the diastolic blood pressure as a decrease from the mean blood pressure by a second ratio of the determined indication of pulse pressure of the subject (Lading, ¶ [0064] where equations (9) and (10), when solved/rearranged to solve for SBP and DBP are different, and satisfy the above-noted limitations, comparable to Applicant's disclosure, ¶¶ [0047]-[0052]). Alternatively/Additionally, these equations rearranged to solve for SBP and DBP are more explicitly disclosed by Aung, wherein SBP is determined as an increase to the mean blood pressure by a first ratio of pulse pressure, and DBP is determined as a decrease from the mean blood pressure by a second ratio of the pulse pressure (¶ [0071]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and/or method of Lin with the assessment circuit determining the systolic blood pressure as an increase to the mean blood pressure by a first ratio of the determined indication of pulse pressure of the subject, and determining the diastolic blood pressure as a decrease from the mean blood pressure by a second ratio of the determined indication of pulse pressure of the subject as taught/suggested by Aung as a simple substitution of known equations relating SBP/DBP and MAP/PP for another to yield no more than predictable results. See MPEP 2143(I)(B). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Schulhauser and Lading (or Lin in view of Oka, Schulhauser and Lading) as applied to claim(s) 2 above, and further in view of Bombardini et al. ("Arterial Pressure Changes Monitoring with a New Precordial Noninvasive Sensor," previously cited, Bombardini).
Regarding claim 8, Lin as modified teaches/suggests the limitations of claim 2, as, discussed above, but does not expressly teach the second heart sound (S2) information includes at least one of a second heart sound (S2) amplitude, energy, or time. 
Bombardini discloses S2 amplitude correlates closely with mean blood pressure (Abstract, pg. 5, Discussion, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lin with the S2 information includes at least S2 amplitude as taught and/or suggested by Bombardini in order to utilize an S2 feature that correlates closely with mean blood pressure, thereby increasing the accuracy/reliability of the indication of mean blood pressure. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
With respect to eligibility under 35 U.S.C. 101, Applicant submits, "Triggering of such measurement is essential to the later determining steps, such as described in Applicant's specification. Applicant respectfully submits that such elements are a practical application of such determinations, and requests withdrawal of such rejection and allowance of said claims" (Remarks, pg. 10).
The examiner respectfully disagrees. Firstly, the scope of "triggering" is not clear, as discussed with respect to rejections under 35 U.S.C. 112(b) above. Secondly, measuring time intervals can be performed visually/manually via an output of received sensor data (see, e.g., Lin, Fig. 2(b)), and therefore could reasonably be considered part of the mental process to which the claim is directed. Furthermore, even if the measuring step(s) is/are not considered a mental process (or one step thereof), the measuring of a time interval amounts to necessary data gathering, which appears supported by Applicant's remarks indicating measuring the time interval "is essential," or necessary, for performing the claimed abstract idea. 
With respect to the prior art rejections, Applicant submits, "[Neither] Lin, Schulhauser, nor Lading teaches such triggered measurement of a time period using the S2 information and the pulse pressure information, as currently required by Applicant's claims, nor such determination of the systolic and diastolic blood pressure as different functions of the mean blood pressure of the subject determined using the received S2 information, as required by Applicant's claims" (Remarks, pg. 10). 
The examiner respectfully disagrees. As the measurement of a time interval limitation is understood by the examiner (see rejections under 35 U.S.C. 112(b) above), the primary reference to Lin (or Lin as modified by Oka) teaches/suggests this limitation. Specifically, Lin (or Lin in view of Oka) teaches/suggests systolic and diastolic blood pressures are determined as functions of a measured time interval between an S2 heart sound of the cardiac cycle and a corresponding point of the plethysmography signal of the cardiac cycle. The remaining relied upon prior art (e.g., Schulhauser and Lading) teaches/suggests an alternative method of deriving systolic and diastolic blood pressures from mean blood pressure and pulse pressure, using a first and a different second function, respectively. Schulhauser and Lading teaches/suggest the mean blood pressure and pulse pressure values may be derived from the existing sensors/received sensor data of Lin (e.g., heart sound and PPG information). It would have been obvious to modify the system/method of Lin by combining both these techniques (e.g., utilizing a first function that averages, or otherwise combines, a systolic pressure determined by the method disclosed by Lin and a systolic pressure determined by the method suggested by Schulhauser and Lading, and utilizing a second function that averages/combines a diastolic pressure determined by the method disclosed by Lin and a diastolic pressure determined by the method suggested by Schulhauser and Lading) in order to increase accuracy and/or reliability of the system or method by utilizing multiple indications of systolic and diastolic blood pressures derived in a different manner without requiring additional sensor circuitry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791